Citation Nr: 1213927	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  05-35 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include mood disorder.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The appellant served on active duty in the United States Air Force from August 1984 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Following a review of the claim by the Board, the Board issued a decision in November 2008 that denied the appellant's claim for service connection.  She was subsequently notified of that action and she appealed to the United States Court of Appeals for Veterans Claims, hereinafter the Court.  A review of the Board's decision ensued and the Court then issued an Order that enacted a previously submitted Joint Motion for Remand.  More specifically, the Order vacated the Board's decision of November 2008, and remanded the claim to the Board for additional development.  

In November 2010, this matter was remanded by the Board for additional development and adjudication.  The matter has been returned to the Board for further review.  

In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for one psychiatric disorder encompasses claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As such, the Board has characterized this issue as set forth above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

The Board notes that this matter was remanded in November 2010 in pertinent part in order to provide the Veteran with a VA examination in connection with her claim.  The examiner was asked to provide an opinion as to the etiology of any underlying disorder, disability, or disease and state whether it is at least as likely as not (at least a 50/50 percent probability) that any such diagnosed disorder is related to the appellant's military service, including an in-service disease or injury or to her service in general, or is the result of a service-connected disability.  In accomplishing this task, the remand instructions stated that the appropriate examiner must discuss the appellant's report of continuity of symptoms since service.  In addition, the instructions provided that the results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  If any matter could not be medically determined without resort to mere conjuncture, this should be commented on by the examiner in the report.

The Veteran was examined by VA in July 2011.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The examiner indicated that the Veteran had a diagnosis of depressive disorder, nos.  The Veteran was also noted to have had a tragic and significant loss of a loved one, her sister.  In this regard, the Veteran reported that she was stationed in Texas when she learned that her youngest sister had committed suicide.  The Veteran received mental health treatment around the time of these circumstances.  The Veteran also reported that she had been married twice and was currently living with her second husband.  She has a son from her first marriage.  She was also sued after being in a three car collision in 2008 or 2009, but noted that her insurance took care of it.  The examiner found that the Veteran had symptoms of depressed mood, chronic sleep impairment, and disturbances of motivation and mood.  After examination, the examiner stated that it would be with resort to mere speculation to state that the Veteran's diagnosed depressive disorder, nos, is related to her military service, including an in-service disease or injury or to her service in general, or as a result of a service-connected disability.  The examiner noted that the Veteran reported a stressor, the suicide of her sister when she was in the military, as well as multiple other stressors during her lifetime.  These included being sued after a motor vehicle collision, childhood issues related to her relationship with her father, the divorce from her first husband, and motherhood challenges.  The examiner concluded by stating that there was no objective evidence that the Veteran's diagnosed depressive disorder, nos, was secondary to any specific medical illness or injury.  

The July 2011 examiner, however, did not discuss the appellant's report of continuity of symptoms since service, as required in the remand instructions, nor did the examination report discuss the multiple episodes of psychiatric treatment in service or discuss the medical evidence of record.  And the examiner also indicated that any opinion would be a resort to mere speculation.  In this regard, the Board notes that the examiner indicated that the Veteran had multiple life stressors other than those suffered in service.  But this did not explain why the examiner could not determine whether the Veteran's currently diagnosed depressive disorder could not have stemmed from the incidents that occurred in service, or be related to the psychiatric treatment that she underwent in service.  

In this regard, the Board notes that a review of the service medical records reflects that the veteran reported a history of nervous trouble upon enlistment examination in August 1983 and had a normal psychiatric clinical evaluation, was seen in the mental health clinic in August 1985 for depressive episode and suicidal ideation, and was seen for various personal problems, feeling depressed, and angry in February 1986.  The February 1986 treatment report notes assessments of adjustment disorder with depressed mood and histrionic, immature personality traits.  Subsequent treatment in February 1986 notes that the veteran reported that her symptoms had resolved.  She also sought treatment in October 1986 for interpersonal difficulties with her roommate.  In June 1987, the veteran was hospitalized for occupational and corrective therapy due to brief psychotic reaction to her sister's death.  She was discharged after resolution of psychosis and the discharge diagnosis was atypical grief reaction.  Finally, in January 1990, the appellant sought mental health treatment with respect to marital issues.  The diagnosis was marital problems.  

Based on the foregoing, this matter is remanded, and upon remand, the Veteran should be provided with a VA examination that conforms to the instructions of the November 2010 Board remand.  In this regard, the Board notes that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA provides an examination, it must be adequate; an examination is adequate if it takes into account prior medical treatment, so that the evaluation will be fully informed); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (an examination must be based upon consideration of the Veteran's prior medical history and examinations).  

At this point, the Board notes that in November 2010, this case was also remanded to obtain records related to a period of service prior to August 1984, as the Veteran's DD-214 had indicated that the Veteran had three years, ten months, twenty-nine days of prior active service in an unknown branch of the service, along with eight months, twenty-six days of inactive service.  Specifically, the Board requested, in pertinent part, that the RO/AMC (i) review the entire claims folder and ensure that all notification and development necessary to comply with 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159 are fully complied with and satisfied as to the issue on appeal, (ii)  contact the appellant and ask that she provide additional details with respect to her first period of enlistment, prior to her enlistment in August 1984, specifically:  a) prior to 1984, what branch of military service was the appellant enlisted in, b) where she enlisted at and where she performed her basic training, c) a copy of her DD 214 from this period of service, d) whether, for this period of service, if there was another name she went by, i.e., not [redacted], and if so, what was that name, and e) the names of the duty stations where she was stationed at during this enlistment, (iii) contact the National Personnel Records Center (NPRC) and/or the National Archives and Records Administration (NARA) and request:  a) confirmation of the appellant's first period of military service prior to August 1984, b) a copy of the appellant's complete personnel file along with a copy of any DD-214 that may have been issued for this period of service, and c) all of the appellant's outpatient treatment records for any period of service prior to August 1984, (iv) review the records of the Veteran's former spouse to determine whether some of the appellant's service medical treatment records had been misfiled under her then-husband's name, and (v) if NPRC and NARA inform the RO/AMC that they do not have a record of the appellant's enlistment prior to August 1984, contact the Defense Finance and Accounting Service (DFAS), and request any information it may have on the appellant for the period prior to August 1984.  

After remand, the RO sent letters to the Veteran dated in March and May 2011 that complied with requests (i) and (ii) above.  The RO also requested and obtained the Veteran's service personnel records and DD-214, and obtained and reviewed her former spouses' service records.  The Veteran responded with a statement dated in May 2011 indicating that, prior to August 6, 1984, she was in the Delayed Entry Program for approximately nine months.  She indicated that Box 12, line "e" of her DD-214 (showing eight months, twenty-six days of inactive service) should reflect this time period.  The Veteran also stated that she enlisted in the Air Force at a Military Entrance Processing facility in Los Angeles, California, and reported to basic training at Lackland AFB on her first day of active service, August 6, 1984.  She stated that prior to August 6, 1984, she did not serve on active duty, nor did she have reserve service, or National Guard service, or any other military service.  She entered service under her given name, [redacted], and after marrying, changed her name to [redacted] [redacted].  With respect to the notation of three years, ten months, twenty-nine days of prior active service on her DD-214, the Veteran explained that this coincided with the time period of her first enlistment, which began August 6, 1984.  She noted that this may have been considered "total prior active service" since her first enlistment had been closed out and given an end date.  She stated that she reenlisted a short time prior to completing the entire four years of her first enlistment (which she again stated began August 6, 1984), and that reenlisting prior to full completion was standard procedure.  The Veteran stated that she did not have another DD-214 which reflects any different dates.  She stated that the DD-214 already provided is the only DD-214 military service date information she has.  

After this, the RO sent the Veteran a letter dated in July 2011, acknowledging the Veteran's detailed May 2011 statement, reporting that the Veteran's service personnel records and DD-214 were received, and reporting that her former spouses' service records were reviewed (and that none of the Veteran's records were found therein).  Based on the Veteran's statement, the RO informed the Veteran that development to the Defense Finance and Accounting Service (DFAS) would not be needed.  

Based on the foregoing, the Board finds that a remand for further development of the Veteran's record, in connection with any purported service prior to August 1984, is not required.  In this regard, the Board notes that the RO did not accomplish all of the requested development outlined in the November 2010 Board remand with respect to searches for records related to military service prior to August 1984.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  However, in light of the Veteran's May 2011 statement indicating no military service prior to August 1984, a remand for compliance with this aspect of the November 2010 remand instructions would be futile.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). 

Prior to affording the Veteran a VA examination, the RO should associate with the Veteran's claims file records of the Veteran's treatment for her claimed disability.  Here, the Board notes that the Veteran has been treated at the VA, specifically the Gainesville VA Medical Center.  Updated records from the VA should be associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to her claim that may not be associated with the claims file.    

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that she identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated her since service for her claimed disability.  This should specifically include updated treatment records from the VA.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Schedule the appellant for a VA psychiatric examination in order to determine the etiology of any psychiatric condition found to be present.  The claims file and a separate copy of this remand must be provided to the examiner for review in conjunction with the examination, the receipt of which should be acknowledged in the examination report.  The examiner should review all evidence of record, to include the prior diagnostic studies and VA examination reports.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  

For each diagnosed mental condition, the examiner should provide an opinion as to the etiology of any underlying disorder, disability, or disease.  The examiner is asked to state whether it is at least as likely as not (at least a 50/50 percent probability) that any such diagnosed disorder is related to the appellant's military service, including an in-service disease or injury or to her service in general, or is the result of a service-connected disability.  The examiner should also state whether the Veteran had psychosis within one year of discharge.  A rationale should be provided for all opinions rendered.  The examination report should consider all findings necessary to evaluate the claim.

NOTE:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

In accomplishing this task, the examiner must consider and comment on the Veteran's lay statements regarding the incurrence of her claimed disorder, including her report of continuity of symptoms since service.  The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given, and the examiner should specifically comment on the treatment received by the Veteran in service, as noted in the body of this remand, as well as the Veteran's post-service medical records.  If any matter cannot be medically determined without resort to mere speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.  Finally, it is requested that the results of the exam be typed and included in the claims folder for review.

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


